THOMAS, J.
What purports to be a bill of exceptions found in the record contains no exceptions, and is consequently not a bill of exceptions, and presents no rulings of the lower court for review. — Blackwell v. State, 8 Ala. App. 430, 62 South. 1034.
The indictment contains three counts, one for burglary, one for grand larceny, and one for receiving stolen goods, knowing them to be stolen. There was a general verdict of guilty, and the court adjudged the defendant guilty of burglary, and sentenced him to the penitentiary for three years. In this there was no error. — Cawley v. State, 37 Ala. 152; Johnson v. State, 50 Ala. 459; McGuff v. State, 88 Ala. 150, 7 South. 35, 10 Am. St. Rep. 25; Lucas v. State, 144 Ala. 63, 39 South. 822, 3 L. R. A. (N. S.) 412; Sampson v. State, 107 Ala. 76, 18 South. 207; Orr v. State, 107 Ala. 35, 18 South. 142; Rose v. State, 117 Ala. 77, 23 South. 638; Bell v. State, 48 Ala. 684, 17 Am. Rep. 40; Adams v. State, 55 Ala. 143.
No error being found in the record, the judgment of conviction is affirmed.
Affirmed.'